United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1730
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Cory Paul Bartlett

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: March 4, 2019
                                Filed: March 7, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       Cory Paul Bartlett pleaded guilty to transporting a minor with intent to engage
in criminal sexual activity. 18 U.S.C. § 2423(a). The district court 1 sentenced him

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
to an above-Guidelines-range sentence and ordered him to pay restitution to the
victim for, among other things, the estimated costs of future therapy. In an Anders
brief, Bartlett’s counsel seeks to withdraw and raises a Guidelines enhancement for
restraint of the victim, the amount of the restitution award, and the substantive
reasonableness of Bartlett’s sentence as three potential issues for us to consider on
appeal. See Anders v. California, 386 U.S. 738 (1967). Bartlett’s pro se brief echoes
those arguments and additionally claims that he received ineffective assistance of
counsel.

       The district court did not clearly err in finding that Bartlett restrained the
victim. See U.S.S.G. § 3A1.3 (specifying an enhancement for “physically
restrain[ing]” the victim “in the course of the offense”); United States v. Davenport,
910 F.3d 1076, 1081 (8th Cir. 2018) (reviewing the factual findings underlying a
Guidelines enhancement for clear error). The police found ligature marks on the
victim’s wrists, and an FBI Special Agent described how Bartlett tied her up at least
twice.

       Nor did the district court clearly err when it estimated the victim’s future
treatment costs and included them in the restitution award. See United States v.
Palmer, 643 F.3d 1060, 1067 (8th Cir. 2011) (reviewing the amount of restitution
ordered for clear error and noting that, “[a]lthough predicting future psychological
damages is notoriously difficult, the district court was only required to make a
reasonable estimate, not establish the victim’s future treatment costs with
certainty”). Bartlett’s overall sentence is substantively reasonable because the court
was entitled to give more weight to the violent nature of the crime and the victim’s
age than to other considerations. See 18 U.S.C. § 3553(a); United States v. Feemster,
572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (discussing appellate review of
sentencing decisions).

      Finally, we decline to consider Bartlett’s ineffective-assistance claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir.

                                         -2-
2006) (explaining that ineffective-assistance-of-counsel claims “are usually best
litigated in collateral proceedings”). Having independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), we conclude that there are no other non-
frivolous issues for appeal. Accordingly, we affirm the district court’s judgment,
and we grant counsel permission to withdraw.
                        ______________________________




                                       -3-